779 F.2d 52
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LAWRENCE A. STEWART, Plaintiff-Appellantv.LT. ROCKY CARTER, LT. BECKSTROM, WARDEN JOHN REESE, GEORGEW. WILSON, AND GOVERNOR JOHN Y. BROWN, JR.,Defendants-Appellees.
85-5384
United States Court of Appeals, Sixth Circuit.
10/3/85

AFFIRMED
E.D.Ky.
ORDER
BEFORE:  LIVELY, Chief Judge; and CONTIE and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. 1983, plaintiff sought redress for alleged constitutional rights violations said to have been committed by the named defendants.  The case was dismissed for want of prosecution, specifically, for failure of plaintiff to keep the district court informed of his current address.  Plaintiff chose not to appeal this decision.  Plaintiff, instead, filed a motion for relief from judgment (Rule 60(b), Federal Rules of Civil Procedure) forty-nine days after the entry of dismissal.  This motion was subsequenty denied and plaintiff appealed.  On appeal, plaintiff has filed an informal brief and moves for leave to file in forma pauperis.


3
Upon consideration, we affirm.  There was no abuse of discretion committed in the failure to grant plaintiff's motion for relief from judgment.  During the course of events leading to dismissal, plaintiff was given every opportunity to keep his action ?? failure to do so cannot be adequately remedied by the instant motion ?? for the reasons advanced below, we affirm.  ??  therefore that the question on which decision of the cause depends ?? unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth ??.


4
It is ORDERED that plaintiff be permitted to file this appeal in forma pauperis and that the final order of the district court is affirmed.